Citation Nr: 1213802	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for disability manifested by chest pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought.  

The Board remanded the case to the RO for further development in June 2009 and April 2010. 


FINDING OF FACT

Costochondritis had its onset in service.


CONCLUSION OF LAW

Costochondritis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for costochondritis.  This action constitutes a complete grant of the benefit sought on appeal.  Therefore, a discussion of VA's duties to notify and assist is unnecessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran asserts that he has a disability manifested by chest pain, which began in service, and which he has had on a continuous basis since then.  The Veteran is competent to report on such chest pain symptoms of which he has personal knowledge.  Such disability is the type for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

Service treatment records show that at the time of the Veteran's January 1986 ETS examination, the Veteran reported complaints of severe chest pains for the past 18 months.  The examiner concluded with an impression of rule out costochondritis.   

After service, the Veteran has undergone extensive evaluations including VA examinations of his chest pain to rule out a cardiac and other etiology for the chest pain.  VA examinations in August 2009, May 2010, December 2010, and January 2012, have in combination ruled out cardiac, pulmonary, and gastrointestinal pathology as the cause of the Veteran's chronic chest pain.  

The report of the May 2010 VA examination shows that the examiner indicated that costochondritis was the likely cause of the Veteran's chest pain, based in part on the rationale that medical literature showed that costochondritis was considered a cause of chest pain.  

The Veteran is competent to identify to chest pain and continuity of that symptom that supports the later diagnosis by a VA medical professional.  None of the examiners or treatment providers during service or thereafter have indicated any doubts as to the credibility of the Veteran's reports of chest pain.  Several lay statements on file support the Veteran's report of continuity of symptoms since service.  Moreover, a cardiac basis for the Veteran's symptoms has been ruled out.  Thus based on the totality of the evidence the Board finds that those reports are credible and show a continuity of chest pain symptoms since during service, and supports the later diagnosis of costochondritis by a VA medical professional.  As such, that lay evidence provides highly probative evidence, which along with the other lay and medical evidence, is sufficient to establish an etiology of the diagnosed costochondritis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the totality of the evidence is persuasive and probative of the issue on appeal.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for costochondritis.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for costochondritis is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


